Per Curiam.
Defendant offered evidence tending to show that she killed her husband in self-defense. Her sole assignment of error, except two formal ones, is to a portion of the charge in respect to her defense that she killed her husband in self-defense. A charge must be read as a whole and not in detached fragments. A close study of the judge’s charge in its entirety shows clearly that the court charged fully, amply, and correctly on all aspects of the law of self-defense arising upon the evidence in the case, and that the law given the jury for its guidance in determining the merits of defendant’s claim of self-defense was as declared in the following cases, and almost in the verbatim language of these cases: S. v. Fowler, 250 N.C. 595, 108 S.E. 2d 892; S. v. Goode, *100249 N.C. 632, 107 S.E. 2d 70; S. v. Rawley, 237 N.C. 233, 74 S.E. 2d 620; S. v. Ellerbe, 223 N.C. 770, 28 S.E. 2d 519; S. v. Robinson, 213 N.C. 273, 195 S.E. 824; S. v. Marshall, 208 N.C. 127, 179 S.E. 427.
In the trial below we find
No error.